Citation Nr: 1016650	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
post-traumatic pain syndrome and headaches, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1981 to December 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Louis, Missouri, Regional Office which denied an 
increased disability evaluation for the Veteran's 
post-traumatic pain syndrome and headaches.  

This appeal is REMANDED to the Wichita, Kansas, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an increased evaluation is warranted 
for his service-connected disorder as the disability is 
manifested by severe pain, right 4th cranial nerve 
impairment, "eye aches," diplopia, associated nausea, and 
traumatic brain injury residuals.  

The Veteran's representative has requested that the case be 
remanded.  In reviewing the record, the Board observes that 
the Veteran submitted written statements dated in December 
2008 and January 2009 which can be reasonably construed as 
applications to reopen his claim of entitlement to service 
connection for right 4th cranial nerve palsy with diplopia.  
He has also requested service connection for traumatic brain 
injury.  It appears that the RO has not had an opportunity to 
act upon the application.  The Board finds that the issue of 
whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
right 4th cranial nerve palsy with diplopia is inextricably 
intertwined with the certified issue of an increased 
evaluation for the Veteran's post-traumatic pain syndrome and 
headaches.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, but 
instead precludes the Board from addressing the issue which 
is certified for review while there are outstanding 
intertwined matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new 
and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for 
right 4th cranial nerve palsy with 
diplopia and traumatic brain injury.  The 
Veteran should be informed in writing of 
the resulting determination and his 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

2.  Then readjudicate the Veteran's 
entitlement to an increased evaluation 
for the Veteran's post-traumatic pain 
syndrome and headaches with express 
consideration of the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8045 
(2009).  If the benefits sought on appeal 
remain denied, the Veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

